Citation Nr: 1339897	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  10-46 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the electronic claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends at his June 2013 hearing and in a July 2013 statement that his bilateral hearing loss and tinnitus result from his exposure to relatively high amounts of acoustic trauma during his service as a jet aircraft mechanic.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Board finds that the evidence supports an award of service connection for bilateral hearing loss and tinnitus.  First, both the December 2009 and March 2013 VA examiners diagnosed the Veteran with bilateral hearing loss and found evidence of decibel levels which met the threshold for a disability under 38 C.F.R. § 3.385.

Dec. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
50
LEFT
30
45
45
45
50


Mar. 2013


HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
50
LEFT
30
50
45
50
55

The Veteran's bilateral hearing loss meets the threshold for cognizable hearing loss because it is 40 decibels or greater at multiple levels bilaterally, and also because it is 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Id.

Additionally, the Veteran has reported experiencing ringing in his ears on multiple occasions, including at his December 2009 and March 2013 examinations, at his June 2013 hearing, and in his July 2013 letter.  The Board finds that the Veteran's self-diagnosis of tinnitus is competent based on his ability to observe the phenomenon with his own senses, and credible based on his consistent report of same.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).

Second, the Veteran's DD Form 214 corroborates his consistent account of exposure to acoustic trauma in service due to his military occupational specialty (MOS) as a jet aircraft mechanic.

Third, Dr. Kreel's April 2010 opinion links the claimed in-service acoustic trauma to the current diagnosed bilateral hearing loss.  Specifically, she opined that the Veteran's "expos[ure] to significant noise for several years in the military...probably has exacerbated his hearing loss."

Furthermore, the March 2013 VA examiner found that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss because of the known correlation between the two.

The Board finds those medical opinions and rationales both competent and credible based on the authors' qualifications and the reasoning of the opinions.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that some contrary evidence is of record, but finds that it is entitled to at most equivalent probative weight with the evidence above.  Specifically, the December 2009 and March 2013 VA examiners provided negative nexus opinions as to the Veteran's hearing loss based on the finding of normal hearing at separation from service.  The Board is cognizant that there are different theories as to the onset of the impact of acoustic trauma on hearing loss, and finds that the conflicting etiological opinions of record in this case give rise to reasonable doubt on the question of a nexus between the Veteran's in-service acoustic trauma and his diagnosed bilateral hearing loss.  As such, in accordance with VA regulations, the Board resolves such doubt in favor of the Veteran.  See 38 C.F.R. § 3.102; see also Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).

Similarly, the Board acknowledges that the December 2009 examiner opined that the Veteran's tinnitus is less likely than not due to service because the Veteran reportedly stated that his tinnitus began only 10 years earlier-i.e., in 1999.  Likewise, the March 2013 examiner opined that the Veteran's tinnitus is less likely than not due to service because the Veteran did not complain of tinnitus in his service treatment records.  The Board finds that the examiners' conclusions are misplaced, as the Veteran has competently and credibly reported-in his September 2009 claim and at his June 2013 hearing-that his tinnitus and hearing loss both began in service in 1961.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (for the purpose of determining credibility, the Board may properly consider the Veteran's demeanor when testifying at a hearing).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


